By the Court.
The accidental mutilation of the indictment by cutting it into several pieces does not destroy its identity or prevent its being restored to a condition in which it can be rendered intelligible and substantially complete in all essential particulars. When the parts are united, as can readily be done without danger of mistake, by joining together words which have been severed, there will be no material omission of any averment, or even word, contained in the indictment as presented in court by the grand jury. This is manifest from inspection. It cannot therefore be properly said that the indictment is destroyed or in such condition as to be rendered unfit to be the basis of further proceedings. Exceptions overruled.